Case 3:19-cv-01878-JFS Document 50 Filed 09/08/20 Page 1of 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

SRAN ESSINGTON, Administrator
of the Estate of DAVID
ESSINGTON, deceased, CIVIL ACTION NO. 3:19-cv-01878

Plaintiff, (SAPORITO, M.J.)

Vv.

MONROE COUNTY TRANSIT
AUTHORITY, et al.,

 

Defendants.
ORDER

This is a federal civil rights action, brought by the plaintiff
pursuant to 42 U.S.C. § 1983. In addition to a § 1983 claim against
defendant Monroe County Transit Authority (“MCTA”), the plaintiff has
brought related state-law claims against MCTA and other defendants,
pursuant to 28 U.S.C. § 1367.

One of those defendants is the Commonwealth of Pennsylvania,
Department of Transportation (“PennDOT”). PennDOT has moved to
dismiss the plaintiffs claims against it for lack of subject matter
jurisdiction, asserting that it is entitled to immunity from suit under the

Eleventh Amendment to the United States Constitution. (Doc. 14; see
Case 3:19-cv-01878-JFS Document 50 Filed 09/08/20 Page 2 of 3

also Doc. 25.) In response, the plaintiff has conceded that this Court lack
subject matter jurisdiction, and he requests that we dismiss the claims
against PennDOT without prejudice so he can refile them in state court
pursuant to 42 Pa. Cons. Stat. Ann. § 5103. (Doc. 37.) PennDOT has filed
a reply brief requesting that we instead dismiss the claims with
prejudice. (Doc. 38.)

It is clear—and of course, undisputed—that we lack subject matter
jurisdiction over the plaintiffs state-law claims against PennDOT. See
Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985); Pennhurst State
Schs. & Hosp. v. Haldeman, 465 U.S. 89, 120-21 (1984); Bowers v. Nat'l
Collegiate Athletic Ass'n, 475 F.3d 524, 545 (8d Cir. 2007). But lacking
subject matter jurisdiction over these claims, we also lack authority to
dismiss them with prejudice. See N.J. Physicians, Inc. v. President of
U.S., 653 F.3d 234, 241 n.8 (3d Cir. 2011) (explaining that dismissals for
lack of subject matter jurisdiction are “by definition without prejudice”);
Warren v. Gantman, 800 Fed. App’x 86, 88 (3d Cir. 2020) (per curiam)
(modifying district court order to dismiss complaint without prejudice).

Accordingly, IT IS HEREBY ORDERED THAT:

1. PennDOT’s motion to dismiss (Doc. 14) is GRANTED;
Case 3:19-cv-01878-JFS Document 50 Filed 09/08/20 Page 3 of 3

2. All claims against PennDOT are DISMISSED without
prejudice for lack of subject matter jurisdiction, pursuant to Rule
12(b)(1) of the Federal Rules of Civil Procedure; and

3. Finding no just reason for delay, the Clerk is directed to enter
separate FINAL JUDGMENT with respect to defendant
Commonwealth of Pennsylvania, Department of Transportation,
pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, reflecting
that all claims against this defendant have been dismissed without
prejudice for lack of subject matter jurisdiction, pursuant to Rule 12(b)(1)

of the Federal Rules of Civil Procedure.

Dated: September 2 , 2020 Gesere F Aeqeaite, GS.
SEPH F. SARQRITO, JR
United States nea Judge
